Citation Nr: 1016946	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  04-29 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to September 1965 and had periods of active 
duty for training (ACDUTRA) from 1975 to 1991.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from a September 2003 rating decision by the Montgomery RO 
that denied service connection for bilateral hearing loss and 
tinnitus.  An unappealed July 1998 rating decision had 
previously denied service connection for bilateral hearing 
loss.  Notably, the veteran's Air National Guard personnel 
and service treatment records (STRs) were not available at 
the time of the initial denial.  As some such records have 
now been associated with the claims file, de novo review is 
not inappropriate.  A videoconference hearing was held before 
the undersigned in March 2007.  A transcript of the hearing 
has been associated with the claims file.  This case was 
remanded by the Board in April 2007 for further development.

The issue of service connection for tinnitus is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's current bilateral hearing loss disability is 
related to his service or to any event therein, including any 
period of active duty for training (ACDUTRA).


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___, 129 S.Ct. 1696 (April 
21, 2009).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by a letter sent 
to the Veteran in December 2003 that fully addressed all 
notice elements.  While he did not receive complete notice 
prior to the initial rating decision, a July 2004 statement 
of the case (SOC) readjudicated the matter after the 
appellant and his representative were given an opportunity to 
respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by 
readjudication of the claim).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 
3.159(b).

VA also has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of STRs and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  After a careful review of the 
file, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained the 
Veteran's STRs, including available records from his period 
of ACDUTRA.  The RO arranged for a VA audiological evaluation 
in July 2009 and an addendum opinion in August 2009.  The 
Veteran submitted a private medical statement dated in 
October 2009, and he was provided an opportunity to set forth 
his contentions during the hearing before the undersigned in 
March 2007.

Taken together, the July 2009 VA examination and August 2009 
addendum are sufficient for rating purposes.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  To the extent that the 
July 2009 VA examination was inadequate in that it addressed 
only the Veteran's period of active duty and not his ACDUTRA, 
the subsequent August 2009 addendum rectified the problem.  
The 2009 examiner was a clinical audiologist who specifically 
stated that she had reviewed the claims folder and in August 
2009 provided an addendum to address the nexus question with 
respect to his period of ACDUTRA in 1990.  The audiologist 
obtained a reported history from the Veteran and conducted a 
thorough examination which included audiometric testing.  
This case was remanded in April 2007 for further development 
(verification of ACDUTRA, complete National Guard service 
treatment records, audiological examination, and any 
additional treatment records).  As noted above, an adequate 
examination and addendum were provided in 2009, the Veteran 
responded that there was no more evidence available, 
additional STRs and service personnel records were developed, 
and the National Guard was contacted and provided all 
available information.  There has been substantial compliance 
with the directives of the Board remand with respect to the 
hearing loss claim.  Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  

Neither the Veteran nor his representative has identified, 
and the record does not suggest, that there is any existing 
evidence necessary for a fair adjudication of the claim that 
remains outstanding.  Hence, no further notice or assistance 
is required to fulfill VA's duty to assist in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

B.  Legal Criteria, Factual Background, and Analysis

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss (SNHL)) 
may be presumed if such is manifested to a compensable degree 
within a year of a veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The advantages of this evidentiary presumption do not extend 
to those, like the Veteran in this case, who claim service 
connection based on a period of ACDUTRA.  Paulson v. Brown, 7 
Vet. App. 466, 470-71 (1995) (noting that the Board did not 
err in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
ACDUTRA and had not established any service-connected 
disabilities from that period).

The Veteran does not contend, nor does the evidence suggest, 
that he has hearing loss which began during his period of 
active service in the 1960s.  A July 2009 VA examination 
report which addressed solely the Veteran's period of active 
duty in the 1960s, concluded that "[G]iven that the 
Veteran's hearing was within normal limits throughout the 
ratable frequency range at the time of separation from 
service, and given the lack of any frequency specific testing 
from the year after service indicating that a hearing loss 
had manifested to a compensable degree of severity by that 
time, the veteran's current bilateral hearing loss is less 
likely as not due to or caused by this military noise 
exposure."  As the preponderance of the evidence is against 
a finding of a nexus between current bilateral hearing loss 
and the Veteran's period of active duty in the 1960's, 
service connection is not warranted for that period of 
service on a direct basis.

Further, with respect to presumptive service connection, the 
evidence does not show that hearing loss was manifested to a 
compensable degree within a year of the Veteran's discharge 
from service in 1965.  The first evidence in the record of 
hearing loss is in 1975.  Accordingly, service connection is 
not warranted on a presumptive basis for this period of 
active duty.

The Veteran asserts that he sustained acoustic trauma while 
qualifying on a firing range during "summer camp", a period 
of ACDUTRA, in July 1990.  See hearing transcript at 3.  
Specifically with respect to Reserve members, diseases or 
injuries incurred or aggravated while performing ACDUTRA are 
eligible for service connection.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002).  However, if performing inactive 
duty for training (INACDUTRA), only injuries sustained during 
that time are eligible for service connection.  Id.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On VA audiological evaluation in July 2009, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
45
45
65
LEFT
55
55
65
60
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 64 in the left ear.  
Therefore, the record shows the Veteran has a bilateral 
hearing loss disability by VA standards.

The Veteran has provided an Air National Guard Point Credit 
Summary with his name on it which indicate that he earned 15 
points towards retirement while on his "annual tour" from 
July 7 to 21, 1990.  The Veteran's official statement of 
service from the Alabama Air National Guard shows that he 
earned 15 points between August 11, 1989 and August 10, 1990, 
but that office was unable to verify specific dates of 
service during that period.  The evidence of record also 
includes service treatment records which show that the 
Veteran reported for medical care on July 12, 1990, 
complaining of pain in the left ear and ringing.  During his 
August 4, 1990, physical the Veteran reported "[h]earing 
loss from anual [sic] field training rifle range."  A 
service treatment note dated August 5, 1990, noted "given 
test during physical and noted significant change in hearing 
from previous physical."  Unilateral high frequency hearing 
loss was diagnosed on the medical examination dated August 5, 
1990.  A June 1991 service medical examination diagnosed 
unilateral high and low frequency hearing loss left ear.  

Affording the Veteran the benefit of the doubt, the Board 
concedes that he served on ACDUTRA from July 7 to 21, 1990.  
It is also conceded that he experienced noise exposure during 
this period of service. 

However, in order to establish service connection for hearing 
loss, he must still show that the disability is related to 
the noise exposure during his July 1990 period of ACDUTRA.  
There is no competent evidence in the record that suggests a 
relationship between the Veteran's current hearing loss and 
his July 1990 ACDUTRA service.  Instead, the competent 
evidence shows that the Veteran's left ear hearing loss 
preexisted this period of ACDUTRA.

The Veteran has reported that after the incident in July 
1990, his hearing went out for a few weeks, then improved, 
then "has never been very good since."  The Board notes 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, as the 
medical evidence shows that the Veteran had left ear hearing 
loss prior to 1990, the Veteran's reported history of 
continued hearing loss since active service is inconsistent 
with the other evidence of record.  Indeed, while he stated 
that his disorder began in service in 1990, at least two 
service medical records show left ear hearing loss prior to 
his 1990 period of ACDUTRA.

Service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  The Board finds that the preponderance 
of the competent evidence is against a finding of a nexus 
between the Veteran's bilateral hearing loss and his period 
of ACDUTRA in 1990, despite his contentions to the contrary.  
In that regard the Board finds substantially probative the 
August 2009 medical opinion undertaken specifically to 
address the matter on appeal.  The examiner noted that she 
had reviewed the Veteran's claims file and found that July 
20, 1975, and May 15, 1982, STRs show left ear hearing loss.  
Based on the evidence of record, she provided the following 
opinion:  "[b]ecause hearing loss was shown to be present in 
the left ear before 1990 (re: 1982 medical examination) it is 
less likely as not that the Veteran's current left ear 
hearing loss resulted from a noise trauma injury the veteran 
sustained during ACDUTRA in July of 1990."  With respect to 
the right ear, she concluded that, given that right ear 
hearing was normal in 1991, it was "less likely as not that 
right ear hearing loss is related to noise trauma injury the 
veteran sustained during ACDUTRA."

There is no indication that the VA examiner was not fully 
aware of the Veteran's past medical history or that she 
misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  An October 2009 
statement from a private physician gave an impression of 
severe bilateral sensorineural hearing loss.  However, this 
statement does not provide an opinion regarding the etiology 
of the hearing loss.  Therefore, the Board finds the VA 
examiner's opinion to be of greater probative value.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and ACDUTRA service. In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470. However, bilateral 
hearing loss (as defined by VA regulation) is not the type of 
disability for which a layperson can provide competent 
evidence regarding diagnosis or etiology.  Such competent 
evidence has been provided by the medical personnel who have 
examined and/or treated the Veteran during the current appeal 
and by service records obtained and associated with the 
claims file.  The Board attaches greater probative weight to 
the clinical findings than to the Veteran's statements.  See 
Cartright, 2 Vet. App. at 25.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim and 
that there is no doubt to be resolved.  As such, the appeal 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Regrettably, as certain action requested in the 2007 Board 
remand has not been performed in full, namely a medical 
opinion as to whether the Veteran has tinnitus that resulted 
from a noise trauma injury the Veteran sustained during 
ACDUTRA in July 1990, another remand is required.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).

A July 2009 VA audiological examination report provided a 
negative medical opinion as to whether the Veteran has 
tinnitus that resulted from his period of active duty from 
1961 to 1965.  However, that report did not address whether 
the Veteran has tinnitus that resulted from a noise trauma 
injury the Veteran sustained during ACDUTRA in July 1990.  A 
subsequent August 2009 VA medical opinion by the audiologist 
who gave the July 2009 examination addressed whether the 
Veteran has hearing loss that resulted from a noise trauma 
injury the Veteran sustained during ACDUTRA in July 1990, but 
did not address the etiology of tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA audiological opinion 
(with examination if deemed necessary) to 
determine the likely etiology of any 
tinnitus.  The audiologist should review 
the Veteran's claims file and provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that the veteran has tinnitus 
that resulted from a noise trauma injury 
he sustained during ACDUTRA in July 1990.  
The audiologist must explain the rationale 
for all opinions given.

2.  The RO should then re-adjudicate the 
remaining claim.  If it remains denied, 
the RO should issue an appropriate SSOC 
and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


